UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1299


JIM GRAY,

                    Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-01792-DKC)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jim Gray, Appellant Pro Se. Gerard J. Stief, Associate General Counsel,
WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Washington,
D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jim Gray appeals the district court’s order dismissing his civil action. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Gray v. Washington Metro. Area Transit Auth., No. 8:16-cv-

01792-DKC (D. Md. Feb. 8, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2